MAINE SUPREME JUDICIAL COURT                                              Reporter of Decisions
Decision:    2019 ME 133
Docket:      Han-19-77
Submitted
  On Briefs: July 18, 2019
Decided:     August 13, 2019

Panel:          SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, and HJELM, JJ.



                                       NANCY BERGIN

                                                v.

                                       DANIEL BERGIN


JABAR, J.

         [¶1]     Nancy Bergin appeals from a judgment of the District Court

(Ellsworth, Roberts, J.) granting a divorce from Daniel Bergin, setting parental

rights and responsibilities between them as to the parties’ three minor

children, denying her request for an order for protection from abuse, and

denying her motion for further findings of fact. Nancy argues that the court

erred and abused its discretion by granting Daniel primary residence of the

children and final decision-making authority in regard to the children; by

allowing an expert on parental alienation to testify; by declining to award her

continuing spousal support; and by denying her request for an order for

protection from abuse. We affirm the judgment.
2

                               I. BACKGROUND

      [¶2] Over five days in September and October 2018, the court held a final

hearing on Nancy’s complaints for divorce and protection from abuse against

Daniel. On February 7, 2019, the court issued its judgment allocating parental

rights between the parties, with Daniel awarded final decision-making

authority and the right to provide primary residence to the children. The court

denied Nancy’s request for an order for protection from abuse.

      [¶3] Nancy moved the court to reconsider its judgment and for further

findings of fact. See M.R. Civ. P. 52(b), 59(e). The court denied Nancy’s motion,

stating that it consisted only of “disagreements with the court’s findings.”

Nancy timely appealed. See 19-A M.R.S. § 104 (2018); M.R. App. P. 2B(c)(1).

                                II. DISCUSSION

A.    Parental Rights and Responsibilities

      [¶4] Nancy argues that the court erred by granting Daniel primary

residence of the children and final decision-making authority, and by denying

her motion for further findings of fact in relation to those determinations. We

review the court’s underlying factual findings for clear error and its ultimate

decision on both an award of parental rights and responsibilities and the denial
                                                                                  3

of a motion for further findings of fact for an abuse of discretion. Klein v. Klein,

2019 ME 85, ¶ 5, 208 A.3d 802; Pyle v. Pyle, 2017 ME 101, ¶ 7, 162 A.3d 814.

      [¶5] The court’s judgment includes extensive factual findings regarding

the background of the case as well as additional findings specific to each of the

best interest factors that it was required to consider before setting parental

rights and responsibilities between the parties. See 19-A M.R.S. § 1653(3)

(2018); Nadeau v. Nadeau, 2008 ME 147, ¶ 35, 957 A.2d 108 (stating that a

court’s findings are sufficient when it is clear that “the court considered the best

interest factors by expressly analyzing those factors most relevant under the

circumstances presented”).

      [¶6]    In particular, the court found that Nancy’s persistent and

unrelenting efforts to prevent the children from having a healthy relationship

with their father outweighed other factors regarding the children’s best

interests. The record supports the court’s finding that, despite a previously

“strong relationship” with Daniel, the children were left without a meaningful

relationship with their father as a result of Nancy’s interference, frequent

moves, and refusal to allow and support regular contact between the children

and Daniel. The court’s thorough and thoughtful findings regarding the best

interests of the children reflect an appropriate application of the legislatively
4

established policy encouraging children’s connections with both parents. See

19-A M.R.S. § 1653(1)(C), (3)(H) (2018).

      [¶7] Although there may be evidence that could support a different

outcome, all of the court’s factual findings are supported by competent

evidence in the record, and that record does not compel a different outcome.

See Sloan v. Christianson, 2012 ME 72, ¶ 33, 43 A.3d 978 (“The trial court is not

bound to accept any testimony or evidence as fact, and determinations of the

weight and credibility to assign to the evidence are squarely in the province of

the fact-finder.”). Accordingly, the court did not abuse its discretion in its

award of primary residence and final decision-making authority to Daniel, or

by denying Nancy’s motion for further findings of fact.

B.    Expert Testimony

      [¶8] Next, Nancy asserts that the court erred by allowing an expert to

testify on parental alienation because the witness’s testimony was not reliable

or credible. We review the trial court’s qualification of an expert witness for an

abuse of discretion. See Tolliver v. Dep’t of Transp., 2008 ME 83, ¶ 28, 948 A.2d
1223; State v. Cookson, 2003 ME 136, ¶ 20 & n.2, 837 A.2d 101.

      [¶9] Maine Rule of Evidence 702 provides that an expert may testify in

the form of an opinion if her specialized knowledge “will help the trier of fact to
                                                                              5

understand the evidence or to determine a fact in issue.” To be admissible,

expert testimony must (1) “meet a threshold level of reliability,” (2) be

“relevant pursuant to M.R. Evid. 401,” and (3) “assist the trier of fact in

understanding the evidence or determining a fact in issue.” Tolliver, 2008 ME
83, ¶ 29, 948 A.2d 1223 (quotation marks omitted).

      [¶10] In this case, the trial court reasonably concluded that all three

requirements were met. The expert testified extensively as to her work in the

field of parental alienation, her education, her publications, the general

acceptance of the field, her previous work as an expert in judicial proceedings,

and the methods that she applied in this specific case. The hearing included

substantial discussions of Nancy’s role in preventing Daniel from having

contact with the children, making the expert’s testimony relevant, and the

testimony aided the court by providing “a counterintuitive explanation as to the

dynamics . . . present in [the] situation.” Further, the court appropriately

limited the purposes of the expert’s testimony, stating, for example, that the

court would not treat that testimony as bearing on whether certain factual

matters were true. In any event, however, the court did not assign the expert’s

testimony much weight, finding that no parental alienation had occurred and

that the expert “presented as an advocate for one side, rather than a neutral
6

observer.” Therefore, the court did not abuse its discretion by allowing the

expert to testify.

C.     Spousal Support

       [¶11] Nancy also argues that the court erred by declining to award her

continuing spousal support. Contrary to her argument, the court’s finding that

both she and Daniel earn, or have the potential to earn, minimum wage levels

of income is supported by competent evidence in the record. See Payne v. Payne,

2008 ME 35, ¶ 6, 942 A.2d 713 (stating that a trial court’s determination of

income is reviewed for clear error). Given that finding, it was not an abuse of

discretion for the court to decline to award her spousal support. See 19-A M.R.S.

§ 951-A(2)(A) (2018) (explaining that the court may award general spousal

support “to a spouse with substantially less income potential than the other

spouse so that both spouses can maintain a reasonable standard of living after

the divorce.” (emphasis added)); Durkin v. Durkin, 2019 ME 32, ¶ 10, 203 A.3d
812.

D.     Protection from Abuse

       [¶12] Finally, Nancy contends that the court erred by finding that she

failed to prove by a preponderance of the evidence that Daniel had abused her

or their three children. See 19-A M.R.S. § 4006(1) (2018); Walton v. Ireland,
                                                                              7

2014 ME 130, ¶ 22, 104 A.3d 883. We review a court’s factual findings for clear

error and will affirm those findings as long as “they are supported by competent

evidence in the record, even if the evidence might support alternative findings

of fact.” Handrahan v. Malenko, 2011 ME 15, ¶ 13, 12 A.3d 79 (quotation marks

omitted).

      [¶13] Several of the allegations in Nancy’s complaint did not meet the

statutory definition of “[a]buse,” 19-A M.R.S. § 4002(1) (2018), and the

remainder of the allegations were disputed, with evidence presented that

conflicted with Nancy’s version of the events. See Walton, 2014 ME 130, ¶ 23,

104 A.3d 883 (“No principle of appellate review is better established than the

principle that credibility determinations are left to the sound judgment of the

trier of fact.” (quotation marks omitted)); Smith v. Hawthorne, 2002 ME 149,

¶ 16, 804 A.2d 1133 (“The deferential standard of ‘clear error’ is particularly

appropriate in actions for protection from abuse where the trial court’s ability

to observe the witnesses invariably plays a part in its assessment of the impact

a particular person’s words and actions had upon another person.”). On this

record, the court did not err by denying Nancy’s request for an order for

protection from abuse.
8

        The entry is:

                           Judgment affirmed.



Scott F. Hess, Esq., The Law Office of Scott F. Hess, LLC, Augusta, for appellant
Nancy Bergin

Robert C. Granger, Esq., Acadia Law Group, LLC, Ellsworth, for appellee Daniel
Bergin


Ellsworth District Court docket numbers FM-2015-228 and PA-2017-192
FOR CLERK REFERENCE ONLY